Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 02/24/2021. 
Claims 1-7, 10-16, 19 are amended and pending. Claims 8-9 and 17-18 are cancelled. 
Objections with respect to claims 3 and 12 are withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 9, 10, it is unclear how the phrase “in case of keeping connection of the cellular network” relate to the rest of the claim. The claim describes attachment to the non-cellular network, it is unclear what is meant by the phrase. Claims 2-7, 11-16 are rejected as depending from rejected base claim. 
With respect to 112 issue in regards to claims 8 and 17, Applicant states “…whether the data service can be processed through the non-cellular network is determined in case of keeping connection of the cellular network.” Applicant paraphrases it to “that is, association or attachment to the non-cellular network is performed while keeping connection of the cellular network.” It appears that applicant intends to recite, while keeping the cellular connection alive, rather than in case of keeping connection of the cellular network. The former refers to while performing the connection and later refers to maintaining the connection after the determination step. As such, the problem still persists and is carried into independent claim 1, such that it is unclear what steps are performed in case of keeping connection of the cellular network. In other words, as the claim is currently recited, in case keeping connection of the cellular network, the device determines whether the data service is capable of being processed, but does not recite “keeping the connection of the cellular network.” As such, Applicant arguments are not persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 10, 16, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salkintzis (US 2015/0257066 A1).

Regarding claims 1, 10, 19, Salkintzis discloses a network connection method, a non-transitory computer-readable storage medium comprising computer-executable instruction that, when executed by a processor, causes the processor to execute a network connection method or device (par. 0023-0031, discloses a mobile device with a processor and memory storing executable code) comprising: 
a transmitter, a receiver, a memory and a processor, the memory, the transmitter and the receiver being connected with the processor respectively (see par. 0023-0031, discloses a transceiver, memory and processor, see also fig. 3); wherein the memory is configured to store a program (see par. 0023-0031, discloses memory configured to store executable code);
the processor is configured to execute the program stored in the memory to:

determining, when the radio signal is detected, whether a service state of a presently processed data service meets a first preset condition (see par. 0033-0034, fig. 4, 405, discloses the checking for condition), the first preset condition being a condition that does not influence service quality of the data service during a handover of a network access mode (see par. 0033-0043, discloses that the condition requires maintaining the quality by detecting if seamless handover is required or not, i.e. not influencing the service quality); and 
performing a network connection based on the radio signal when the service state meets the first preset condition (see fig. 4, 406-410, par. 0034, discloses selecting the WLAN),
wherein performing the network connection based on the radio signal when the service state meets the first preset condition comprises: 
when the service state meets the first preset condition, performing association or attachment to the non-cellular network based on the radio signal (see fig. 4, discloses seamless handover); 
in case of keeping connection of the cellular network, determining whether the data service is capable of being processed through the non-cellular network (see fig. 4, 405, and fig. 5, discloses determining if the particular application is running that requires seamless Wi-Fi or trusted wifi and if its available); and 
when the data service is capable of being processed, performing handover of the network access mode from the cellular network to the non-cellular network, and performing the network connection through the non-cellular network based on the radio signal (see fig. 4-5, 405-410 

Regarding claim 7, 16, Salkintzis discloses the method or the device wherein after determining whether the service state of the presently processed data service meets the first preset condition, further comprising: 
when the service state does not meet the first preset condition, performing association or attachment to the non-cellular network based on the radio signal (see par. 0033-0040, discloses when the condition does not meet connect to non-seamless wifi);
continuing monitoring the service state (see fig. 4, 405, discloses monitoring the conditions); and 
performing the network connection when it is monitored that the service state meets the first preset condition (see fig. 4, 405, when a particular condition is met network connection is executed either seamless or non-seamless).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis in view of Yutaka (JP 2000092542A).

Regarding claims 2, 11, Salkintzis discloses at least the method or the device, wherein the processor is further configured to execute the program stored in the memory to perform at least one of the following operations:
when determining through the service state that an application program is presently running, determining, if the application program is not a specified application program, that the 
Although not required, Salkintzis fails to disclose but Yutaka discloses when determining through the service state that no network data is presently transmitted, determining that the service state meets the first preset condition when a network data meets a second preset condition (see abstract, discloses delaying the handover until the completion of transmission).
Therefore, it would have been obvious to one having ordinary in the art at the time of invention to modify to include determining the service state to meet the first preset condition when it is determined that no network data is presently transmitted as described by Yutaka. 
The motivation for doing so would be to allow completing the transfer of data prior to handover to prevent interruption.  

Regarding claim 3, 12, Salkintzis discloses at least the method or the device wherein the processor is further configured to execute the program stored in the memory to perform at least one of the operations: 
When a data type of the network data is not a specified type, determining that the service state meets the first preset condition (see par. 0036-0037, describes a condition for handover to non-seamless handover when it is determined that the data transmission is of data that belongs to applications not on the list of applications that require seamless handover, i.e. condition for non-seamless handover is met); 


Regarding claims 4, 13, Salkintzis fails to disclose but Yutaka discloses the method or the device wherein after determining whether the service state of the presently processed data service meets the first preset condition, further comprising: 
when the service state does not meet the first preset condition and it is determined through the service state that the network data is presently being transmitted or there is the network data to be transmitted, monitoring a transmission process of the network data (see abstract, discloses monitoring for transmission to end); and 
when it is monitored that transmission of the network data is ended or a transmission cycle of the network data is longer than a preset transmission cycle, performing the network connection based on the radio signal (abstract, when the transmission cycle ends, performing handover).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include monitoring a transmission process of the network data, and performing the network connection after the end of the transmission. 
The motivation for doing so would be to prevent disruption. 

Regarding claims 5, 14, Salkintzis fails to disclose the method or the device wherein after determining whether the service state of the presently processed data service meets the first preset condition, further comprising:  when the service state does not meet the first preset condition and it is determined through the service state that the specified application program is presently running, monitoring a running state of the specified application program; and performing the network connection based on the radio signal when it is monitored that the specified application program stops running.  
However, Salkintzis discloses maintaining a list of applications that requires seamless handover in addition to determining if there is network activity and performing handover based on results (see fig. 5). Yutaka further discloses monitoring the service state by monitoring transmission of packets on network (see abstract). In other words, Yutaka discloses that if there is activity on the network for specific types of packets, handover should be delayed until the completion of packet transmission (see abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include monitoring a running state of the specified application program and performing the network connection based on the radio signal when it is monitored that the specified application stop running. 
The motivation for doing so would be to prevent disruption. 

Regarding claim 6, 15, Although, Salkintzis discloses performing of handover from cellular network to non-cellular network (fig. 4), it fails to disclose the method or the device 
when the service state does not meet the first preset condition and it is determined through the service state that the specified webpage has presently been opened and a page state of the specified webpage is presently the specified state, monitoring the page state of the specified webpage; and 
performing the network connection based on the radio signal when it is monitored that the page state of the specified webpage is not the specified state.  
Salkintzis also discloses two different types of applications, applications that require a state to be maintained that the handover would cause disruption or interruption in service or non-seamless based, which do not cause particular interruptions (fig. 4). Yutaka further discloses that the interruption in applications can be prevented if the UE is allowed to complete the transmission prior to handover (see abstract).
Therefore, because a webpage is known to request data and then display, instead of continuously request data, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining that the webpage is not requesting data, or is in non-seamless mode and execute handover to non-seamless wifi. 
The motivation for doing so would be to prevent breaking the request of webpage which would otherwise cause disruption to service or service failure. 

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 
Regarding the independent claim 1, Applicant amended to incorporate claim 8 into independent claim 1 and argues that the reference fails to describe the amended limitation. Applicant argues that the solution in reference is different than applicant’s claim, since it recites that if the first precondition is met, performing association or attachment to the non-cellular network based on the radio signal in case of keeping connection of the cellular network.  Examiner respectfully disagrees. 
It appears that applicant is primarily arguing that Salkintzis fails to disclose “performing association or attachment to the non-cellular network based on the radio signal in case of keeping connection of the cellular network.” This feature is not recited in the claim and therefore the argument cannot be persuasive. In other words, the claim does not recite performing association or attachment…in case of keeping connection of the cellular network. Those are two different limitations, which individually are described by the reference. 
 Referring to fig. 4, the fig 4 primarily discloses first establishing cellular connection. The UE is then configured to check for presence of WLANs or non-cellular networks or connections. In particular, this step determines if radio signal for WLAN is detected or not to check for presence of WLAN network. If particular network is present, the device checks to see if the condition is met, such as checking the quality, which includes seamless handover. In other words, the reference discloses checking for condition, and when the condition is satisfied, performing connection, which requires association or attachment to the non-cellular network. The connection is also performed based on the detection of radio signal without connection would not be possible. Therefore, the attachment or association to non-cellular network based on the radio signal is also disclosed. This essentially describes the first portion of the amended subject matter. 
The second portion recites “in case of keeping connection of the cellular network, determining whether the data service is capable of being processed through the non-cellular network” and the third recites that “when the  data service is capable of being processed, performing handover of the network access mode from the cellular network to the non-cellular network…” Again, fig. 4, describes checking for quality condition, and when the condition is met performing a handover to non-cellular network. As such applicant arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nishant Divecha/            Primary Examiner, Art Unit 2466